SIMONS, Circuit Judge
(dissenting in part).
I concur in the major conclusions reached by a majority of the court. I think, however, that the affirmative directive contained in the Board’s order requiring the respondent to re-employ Henry Clabaugh should be eliminated from the order for which enforcement is granted. There is cumulative evidence that Clabaugh was a poor workman, wasted his time, and was' a . destructive influence in the plant, *167and this quite apart from his union activity. It is true that Clabaugh himself challenged this evidence, but upon this record Clabaugh’s evidence, insofar as it is unsupported by other witnesses or reasonable inferences, is not entitled to belief by reasonable men, and so does not rise to the dignity of substantial evidence.